         Case 1:18-cr-00328-KPF Document 414 Filed 10/30/20 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                   October 30, 2020


BY CM/ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

              Re:    United States v. Anilesh Ahuja, et al.
                     S1 18 Cr. 328 (KPF)

Dear Judge Failla:

               The Government respectfully writes in response to the Court’s October 20, 2020
Order directing the Government to address certain of the questions in the defendants’ October 2
and 14, 2020 letters related to AUSA Karl Metzner’s Review. (Dkt. 412).

              Request No. 1.    The time stamps in the email headers are in the universal time
code (UTC) time zone.

              Request No. 2.

              (a)     The Government has searched for, but has not been able to locate, a
voicemail dated April 4, 2017 from Mr. Dinucci’s attorney.

            (b)     The Government has located the June 10, 2019 email from AUSA Griswold
to AUSA Nicholas forwarding the noted voicemail. The content of the email is blank. The email
and voicemail are attached hereto and Bates stamped SDNY_PPI_00301 through
SDNY_PPI_00302.

               Request No. 3.   Darian Hodge, the Office’s FOIA Specialist, transmitted the
identified materials to EOUSA by uploading them to a web-based platform used to process FOIA
requests. There was no cover email or letter.

              Request No. 4.

              ¶ 2.    That versions of certain documents that EOUSA produced to the defendants
have the header “Hodge, Darian (USANYS),” and that versions of the same documents that the
Office produced to the defendants do not have this header simply reflect how the documents were
         Case 1:18-cr-00328-KPF Document 414 Filed 10/30/20 Page 2 of 4

                                                                                               Page 2


processed. When Mr. Hodge processed the documents before sending them to EOUSA, he printed
the emails to pdf format; this resulted in the header “Hodge, Darian (USANYS)” being added,
which occurs when using Microsoft Outlook. The documents that the Government produced on
September 24, 2020 were processed by a vendor, and thus did not include such a header.

                ¶ 3.   All documents attached to the March 9, 2020 email were produced.1 The
pages that state “Image for this document . . . is not exported” reflect non-content files (often titled
“ATT00001.htm”) that are automatically included when an email attachment is forwarded from a
work cellphone. Because these files have no content, no image exists.

             Request No. 5.    AUSA Metzner redacted certain text messages as part of his
Review. The unredacted text messages are attached for the Court’s in camera review.

               Request No. 6.

               (a) & (b)       Associate U.S. Attorney John McEnany has advised that consistent
with his practice, he is confident that he retained in his personal files all emails relating to the
FOIA request in this matter, and that he employed a variety of search terms to identify in his
retained emails all emails relating to the FOIA request, to determine whether, given his position,
there were any responsive emails that might raise any particular sensitivities (there were none),
and to aid in ensuring that all of his responsive emails were in fact located. After identifying all
responsive emails, Mr. McEnany constructed a Boolean search, 000663 or (“Released Records”
/5/ TARLOW) (later corrected to TARLOWE) that would help ensure that all of his responsive
emails were captured. Consistent with the protocol that the Government had agreed to with the
defense in this matter, he did not conduct the actual search for his responsive emails, which was
run by a member of the Office’s IT Department against the system-generated archive of all emails
in his email account for the requisite period. The Office IT Department has advised that it ran the
noted search against Mr. McEnany’s system-generated archive.

                With respect to Mr. Hodges’s emails, the following search terms for the relevant
time periods have now been run through the Office’s email archive system: “000663,” “Tarlowe,”
“Ahuja,” “Majidi,” “Rosenberg,” “Naftalis,” and “Redline.” AUSA Metzner reviewed the results
of these searches and identified one additional internal communication between Mr. Hodge and an
EOUSA employee for production, which is Bates stamped SDNY_PPI_00299 through
SDNY_PPI_00300. As previously noted, AUSA Naftalis did not exercise any control over the
timing of the FOIA production and did not exercise any influence over what EOUSA produced.
(Dkt. 390, at 9).

                  (c)     AUSA Metzner’s Review included (i) all internal instant messages, not
limited by search terms, between and/or among the Trial Team and the supervisors, for the week
preceding and the week following the guilty plea hearings for Dole, Majidi, and Dinucci, and
(ii) all internal instant messages — not limited by keyword search terms — between and among
the Trial Team for the period June 3 to 11, 2019.

1
    All documents attached to the March 9, 2020 email were previously produced to the defendants
on June 26, 2020, and again on July 22, 2020 (at the defendants’ request).
         Case 1:18-cr-00328-KPF Document 414 Filed 10/30/20 Page 3 of 4

                                                                                             Page 3


                Request No. 7.  All internal instant messages for the relevant time periods for
each of the three Trial Team members and the two supervisors were preserved.

               Request No. 10.

               (a)     The Review of the personal cellphone of one of the Trial Team members
included searches of text messages for the time periods September 26, 2018 to December 31, 2018
(approximately three months surrounding Majidi’s guilty plea), and June 3, 2019 to June 11, 2019.
The personal cellphone did not contain text messages prior to approximately September 2018,
when the phone was purchased.

               (b)    AUSA Metzner was provided with and reviewed all text messages on the
personal cellphone for the time periods October 24, 2018 to November 6, 2018 (the two weeks
surrounding Majidi’s guilty plea) and June 3, 2019 to June 11, 2019. To the extent that the Trial
Team used personal cell phones for work purposes, all text messages from those devices for the
relevant periods were included in the Review.

               Request No. 11. To “extract” means to transfer a copy of the data on a cellphone
to a computer. The Investigative Analyst professional made best efforts to extract all available
text messages from the Trial Team’s work cellphones and the one personal cellphone that was
used for work purposes. The Investigative Analyst professional was able to extract the work
cellphones. Despite his best efforts, the Investigative Analyst professional was not able to extract
the personal cellphone, which sometimes occurs in the Investigative Analyst professional’s
training and experience.

                To “recover” means to restore information that may be stored on a cellphone,
though not necessarily visible to the user. Government-issued cellphone are generally configured
to retain text messages for approximately one year. In extracting the work cellphones, the
Investigative Analyst professional attempted to recover text messages from 2017 and 2018; he was
not able to do so.

               Request No. 12.     The Review did not identify other drafts of the noted letter.

            Request No. 13(b). AUSA Metzner determined to withhold certain documents
under a claim of privilege and prepared the attached log, which is Bates stamped
SDNY_PPI_00295 through SDNY_PPI_00299.

                 None of this supplemental information alters the Government’s position, as set
forth in its September 24, 2020 letter, that the results of the Review provide no basis for additional
discovery or relief, nor any basis to undermine confidence in the verdict. (Dkt. 406).
        Case 1:18-cr-00328-KPF Document 414 Filed 10/30/20 Page 4 of 4

                                                                                Page 4


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney


                                      By:      /s/
                                            Andrea M. Griswold
                                            Joshua A. Naftalis
                                            Max Nicholas
                                            Assistant United States Attorneys
                                            (212) 637-1205/2310/1565

Enclosures

cc:   Counsel of record
